Citation Nr: 0001155	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	James W. Stanley, private 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from August 1950 
to August 1953.  His decorations include the Army of 
Occupation Medal (Germany) and the National Defense Service 
Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the RO determined that new 
and material evidence had not been presented with regard to 
the claim for service connection for hearing loss.  

In a decision dated May 28, 1998, the Board determined that 
new and material evidence had not been presented to reopen a 
claim for service connection for hearing loss.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (hereinafter "the Court").  In March 1999, 
the Court vacated the Board's May 1998 decision, and a Motion 
for Remand was granted.  This case was thereafter returned to 
the Board for readjudication in accordance with the terms of 
the motion for remand, to include consideration of the 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), in 
which the test for new and material evidence formulated by 
the Court in Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) 
was overturned by the Federal Circuit and it was held that 
the regulatory definition of new and material evidence, as 
contained in 38 C.F.R. §3.156(a) (1999), is controlling.  


FINDINGS OF FACT

1. In a June 1993 rating decision, the RO denied service 
connection for hearing loss.  As an appeal of that adverse 
decision was not initiated within one year following 
notification of thereof, the June 1993 rating decision became 
final.  

2.  The additional evidence submitted since the RO's June 
1993 decision includes a statement from a private physician 
who believes that it is highly probable that in-service noise 
exposure contributed to the veteran's currently manifested 
sensorineural hearing loss.  

3.  The record demonstrates the current manifestation of a 
hearing loss disability and the veteran has submitted a 
medical opinion from a private physician which relates this 
disability to the period of service and to acoustic trauma 
and exposure to noise therein.


CONCLUSIONS OF LAW

1.  The additional documentation received since the June 1993 
RO decision constitutes new and material evidence which is 
sufficient to reopen the veteran's claim for service 
connection for hearing loss, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999). 

2.  The reopened claim for service connection for hearing 
loss is well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Prior RO Decision

In June 1993, the RO denied service connection for hearing 
loss.  The RO determined that there was no evidence of 
hearing loss during service or within one year of discharge.  

In making its June 1993 decision, the RO was unable to 
consider the veteran's service medical records due to 
destruction by fire at the NPRC in 1973.  The RO also 
attempted to obtain SGO records, the morning reports from the 
veteran's battery, and outpatient treatment records from the 
VA Hospital in Los Angeles, California.  However, all of 
these efforts failed to uncover any service treatment records 
for the veteran.  Although the veteran was asked to provide 
any records in his own possession which showed hearing loss 
during service or within one year of discharge, no such 
records were submitted. 

The report of a December 1992 VA audiological examination was 
of record at the time of the June 1993 rating decision.  This 
report shows an assessment of mild sloping to moderate 
sensorineural hearing loss bilaterally.  It was noted that 
the veteran reported a constant high pitched tinnitus in his 
left ear and periodic high pitched tinnitus in his right.  He 
attributed this tinnitus to noise exposure suffered while in 
the military.  At the time of his general medical 
examination, the veteran stated that he has difficulty 
understanding words in his left ear and he complained of ear 
infections in the past.  

In a February 1993 statement, the veteran indicated that 
while he was stationed at Fort Sill and in Germany, his 
doctors only cleaned his ears and never treated him with any 
kind of medication.  He stated that he complained many times 
but he was never given any medical treatment for his ears 
while he was in service.  

Following the RO's June 1993 decision, the veteran did not 
initiate an appeal within one year following notification 
thereof.  


New and Material Evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court 
should review such determinations made by the Board.  First, 
the Federal Circuit invalidated the test adopted by the Court 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), i.e., 
that evidence was new and material sufficiently to reopen a 
claim if the evidence, when considered with the other 
evidence, would raise a reasonable possibility of changing 
the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  Second, as a result of Hodge and the Federal 
Circuit's recitation that the determination of whether new 
evidence is sufficiently material is a "fact-specific 
determination," "a deferential standard of review of these 
decisions under 38 U.S.C. § 7261(a) becomes the proper one." 
Fossie v. West, 12 Vet. App. 1 (1998).  

In recent decisions and in light of the holding in Hodge, the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as "Court") has set forth a three-
step analysis which must be applied when a veteran seeks to 
reopen a final decision based on new and material evidence. 
See Hodge, supra; Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is 
to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a). Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well- grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible. Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the RO's June 
1993 decision.


Analysis

As noted, the first step in the three-step analysis for new 
and material evidence claims is to determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(1999).  According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  

The relevant evidence received by VA since June 1993 consists 
of statements by the veteran on appeal, including his sworn 
testimony at a personal hearing, outpatient treatment 
reports, and the reports of a VA examination conducted in 
August 1997. 

In a June 1996 statement, the veteran indicated that during 
his active service, he helped to train Korean officers and 
they would fire 720 rounds a day for weeks at a time.  The 
veteran reported that he had problems with his hearing during 
service, and he thought that his ears would clear up but they 
never did.  At a personal hearing in October 1996, he 
testified that was exposed to noise from shooting 1500 rounds 
a day for periods of two, three, or four weeks at a time over 
a period of a year and a half, in conjunction with his duties 
as a gunner in Howitzer outfits.  He testified that he did 
not use any ear protection during that time. The veteran 
testified that after his discharge, he went to many doctors 
for treatment of his hearing problems, and that he was 
treated within one year following his discharge.  He recalled 
post-service treatment for his ears at Kaiser Hospital in Los 
Angeles,  and he indicated that for about three months after 
his discharge, he worked in a foundry where they were 
compelled to wear ear plugs as it was pretty loud.  

At the time of an April 1997 personal hearing, the veteran 
testified that he did not have any hearing problems prior to 
entering service and he reiterated much of his previous 
testimony and statements regarding his noise exposure during 
service.  He stated that he first sought VA treatment for his 
hearing in approximately 1990, and when he was evaluated at 
the Memphis VA Hospital.  The veteran stated that he had a 
hard time in service as it was segregated, and people 
wouldn't listen to what he was saying.  As he was uneducated, 
he didn't know what to do about it, and that is why he didn't 
go to a VA hospital until 1990.  He further testified that he 
had attempted to obtain treatment records from the private 
doctors who treated him right after his discharge, but they 
had all moved or were dead.  

On VA audiological examination in August 1997, the veteran 
reported a long history (over 20 years) of fluctuating 
hearing in the left ear.  Objective examination revealed an 
assessment of right ear hearing within normal limits through 
1000 Hz, with sloping to moderately severe sensorineural 
hearing loss at 8000 Hz.  In the left ear, he was assessed 
with moderate to moderately severe sensorineural hearing 
loss.  
In October 1997, the veteran was given a hearing aid 
orientation

The record now includes a statement, dated November 1999, in 
which William C. Young, M.D., indicates that an audiogram was 
initially performed on the veteran in October 1998, at which 
time he was found to have a significant sensorineural hearing 
loss in both ears and more severe in the left ear.  Dr. Young 
stated that while in the military, the veteran was exposed to 
significant noise from sources including cannons, large 
caliber guns, and jet engines.  It was Dr. Young's feeling 
that it is highly probable that his noise exposure in the 
military contributed to his current sensorineural hearing 
loss.  

In the Board's view, the additional evidence in the form of a 
medical statement to the effect that the veteran's current 
hearing loss is related to in-service exposure to noise from 
cannons, guns, and jet engines constitutes evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.  As such, the Board finds that the additional 
evidence submitted by the veteran since the June 1993 RO 
decision is new and material evidence under 38 C.F.R. § 3.156 
and therefore, the claim is reopened.  


II.  Well groundedness of claim for service connection for 
hearing loss

Having reopened the veteran's claim for service connection 
for hearing loss, the Board must now consider the claim on a 
de novo basis, to initially include a determination as to 
whether the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Elkins, supra.  
Only after a determination that the claim is well grounded 
may VA proceed to evaluate the merits of the claim, provided 
that VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled. See Winters, supra; see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

The record demonstrates the current manifestation of the 
claimed disability and there is an opinion from a private 
physician which relates the current disability to the period 
of service and to acoustic trauma and exposure to noise 
therein.  For these reasons, the Board finds that the 
requirements for a well grounded claim have been satisfied.  


ORDER

As new and material evidence has not been presented, the 
claim for service connection for hearing loss is reopened, 
and the reopened claim is well grounded.  


REMAND

Having found the reopened claim for service connection for 
hearing loss to be well grounded, VA has a duty to assist the 
veteran in the development of facts which are pertinent to 
thereto.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  On 
review of the record, the Board has determined that further 
evidentiary development is required prior to the adjudication 
of this claim on its merits, in light of the duty to assist 
as well as the heightened obligation to carefully explain 
findings and conclusions due to the unavailability of the 
service medical records.  O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).

The record indicates that in various statements in support of 
his claim, the veteran has indicated that he received 
treatment for hearing problems in the years shortly following 
his discharge, and he has specifically referred to treatment 
at a Kaiser Hospital in the vicinity of Los Angeles, 
California, in the 1950's.  On remand, the RO will have the 
opportunity to conduct further evidentiary development 
regarding treatment for hearing problems in the post-service 
period between 1953 and the veteran's initial VA treatment in 
1990.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location for any and all 
treatment he received for hearing 
problems or hearing impairment in the 
years following his discharge from active 
duty and in the interim period between 
1953 and 1990.  The veteran should be 
notified that evidence showing continuity 
of treatment for a hearing problem during 
that period would be helpful to his 
claim, and that such evidence might 
include outpatient treatment reports, 
employment examinations, or any other 
documentation regarding audiological 
evaluations or treatment for hearing 
loss.  The veteran should attempt to be 
as specific as possible by providing the 
RO with addresses for all named 
caregivers and facilities, if possible.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
sources in order to request copies of 
treatment records for the veteran.  In 
particular, the RO should request records 
for the veteran from Kaiser Hospital 
facility in either Harbor City or 
Englewood, in the vicinity of Los 
Angeles, California, for the specified 
period of time.  All documentation 
generated during the course of this 
evidentiary development should be 
associated with the claims folder, to 
include negative responses or 
notification of undeliverable 
correspondence.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further development 
and to ensure compliance with due process considerations.  
The Board intimates no opinion as to the ultimate outcome of 
the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 
 



